DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation in part of PCT/US2017/021552, filed 03/09/2017. PCT/US2017/021552 claims priority from provisional application 62305757, filed 03/09/2016.

Election/Restrictions
Applicant’s election of Invention I (Claims 1-11) in the reply filed on 08/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claims Status
Receipt of Remarks/Amendments filed on 8/23/2021 is acknowledged. Claims 1-20 are currently pending. Claims 12-20 have been withdrawn. Accordingly, claims 1-11 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comprising a structural polysaccharide and a structural protein dissolved in an ionic liquid”. It is unclear in this recitation whether only the structural protein is dissolved in an ionic liquid or whether both the structural polysaccharide and the structural protein are dissolved in an ionic liquid because dependent claim 11 recites the dissolved structural polysaccharide and the dissolved structural protein, however, the recitation above in claim 1 does not clearly suggest that both are dissolved and this makes the claims indefinite. If both components are dissolved in an ionic liquid, then an example of a recitation which would make the claim definite would be “a structural polysaccharide and a structural protein wherein both are dissolved in an ionic liquid. 
Claim 11 recites “the dissolved structural polysaccharide and the dissolved structural protein” and as discussed above, it is unclear whether claim 1 is directed to both components dissolving or only the structural protein is dissolved. If only the structural protein is dissolved in claim 1, then the recitation “the dissolved structural polysaccharide” lacks sufficient antecedent basis and this makes claim 11 indefinite, particularly because it makes it unclear whether the structural polysaccharide is dissolved or not. 
Claims 2-10 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. (American Chemical Society, Langmuir, Dec. 30, 2014, 31, pg. 1516-1526). 
Tran et al. discloses a solution comprising cellulose, chitosan and keratin. It teaches the dissolution of cellulose, chitosan and keratin in Butyl methyl immidazolium chloride (ionic liquid). It also teaches that the concentration of cellulose, chitosan and keratin in the ionic liquid (Butyl methyl immidazolium chloride) solutions were up to 6% and the solutions included various concentrations of ciprofloxacin. (see: Abstract and Synthesis of (CEL+CS+KER) Composites section).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 8-9 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (American Chemical Society, Langmuir, Dec. 30, 2014, 31, pg. 1516-1526) as applied to claims 1-7 and 10-11 above and further in view of Naqvi et al. (International Journal of Nanomedicine 2013:8 3187-3195).

Naqvi teaches combined efficacy of silver nanoparticles and antibiotics against multidrug-resistant bacteria. It discloses that the combination of ciprofloxacin and silver nanoparticles had the highest antibacterial activity compared to ciprofloxacin alone. It also teaches synergistic effect of antibiotic such as ciprofloxacin and silver nanoparticles. (see: Title, Abstract, Antimicrobial activities section (pg. 3191), Discussion). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Tran to incorporate the teachings of Naqvi and include Naqvi’s silver nanoparticles along with ciprofloxacin in the ionic liquid solution containing cellulose, chitosan and keratin taught by Tran. One would have been motivated to do so because Naqvi teaches that the combination of ciprofloxacin and silver nanoparticles had the highest antibacterial activity compared to ciprofloxacin alone and it also teaches synergistic effect of antibiotics such as ciprofloxacin and silver nanoparticles. As discussed above, Tran already teaches the inclusion of ciprofloxacin in the solution and since Naqvi teaches that combination of ciprofloxacin and silver nanoparticles had a synergistic effect and the highest antibacterial activity, one skilled in the art would have been strongly motivated to include silver nanoparticle with ciprofloxacin with a reasonable expectation of success. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616